ELECTRONIC RECORD
                                                                        \SS1-lf

COA#       05-13-01514-CR                        OFFENSE:        21.1


           Erasmo Garcia-Ramirez v. The
STYLE:     State of Texas                        COUNTY:         Dallas

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    291st Judicial District Court


DATE: 10/30/2014                 Publish: NO     TC CASE #:      F-1212531-U




                        IN THE COURT OF CRIMINAL APPEALS




STYLE:
         Erasmo Garcia-Ramirez v. T he State
         of Texas                                     CCA#:          f9     ST- It
          APPBLL^A/r'S                Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         K&Fl/t>#3>                                   JUDGE:

DATE:        dP^/zf/jJ/f                              SIGNED:                             PC:

JUDGE:         n&i A^U^f^                             PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                              ELECTRONIC RECORD